DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. None of the Figures disclose the amended language of claims 1 and 14, “the first aperture and the second aperture interleave with each other...”, and, so the Office has interpreted the language to be mean “overlap” which was the term originally used in the claims and maps with the current Figures. 
A Microsoft Bing search provides this definition:
interleave
[ˌin(t)ərˈlēv]
VERB
interleave (verb) · interleaves (third person present) · interleaved (past tense) · interleaved (past participle) · interleaving (present participle)
insert pages, typically blank ones, between the pages of (a book).
"books of maps interleaved with tracing paper"
place something between the layers of (something).
"pasta interleaved with strips of zucchini and carrot"
telecommunications
computing
mix (two or more digital signals) by alternating between them.
computing
divide (memory or processing power) between a number of tasks by allocating segments of it to each task in turn.
"memory is automatically interleaved as additional memory cards are added"





    PNG
    media_image1.png
    165
    269
    media_image1.png
    Greyscale


 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments of 12/15/2021, with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-11,13-16, and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nishiguchi et al. (US 4,499,859).
Regarding claim 1, Nishiguchi discloses a combustion chamber (33, Figure 1) comprising: a grate structure comprising a first set of elongated components (23B, first row closest to burner (1) in Figure 1), wherein the first set of elongated components: are arranged along an axial direction (23,Figure 2) to form a first row of elongated components within the combustion chamber to facilitate combustion within the combustion chamber (This desired results achieved by forcing the combustion products  through the interstitial space between; component, increasing combustion chamber pressure and retention time of combustibles within the chamber) and comprise a first elongated component and a second elongated component, (23B, first row, discloses 6 elongated components, so any two adjoining ones would be first and second) wherein the first elongated component and second elongated component are arranged such that there is a first aperture between the first elongated component and second elongated component (C3,L63-68); and a flame retention structure comprising a second set of elongated components, wherein the second set of elongated components (23B,  The second row of 23B comprising 5 components in  Figure 1): are arranged to form a second row of elongated components proximal to the first row of elongated components in flow direction of mixed gas, wherein each of the second row of elongated components interleaves with corresponding ones of the first row of elongated components in the flow direction of the mixed gas; are aligned with the first set of elongated components along the same axial direction to form a blunt body within the combustion chamber to generate a negative pressure zone within the combustion chamber to prevent backfire from the first set of elongated components; and comprise a third elongated component and a fourth elongated component, wherein the third elongated component and fourth elongated component are arranged to form a second aperture between the third elongated component and fourth elongated component, wherein: the grate structure is positioned on a first side of the flame retention structure and the flame retention structure is configured to retain flame and facilitate combustion within the combustion chamber on a second side of the flame retention structure, wherein the mixed gas passes through from the first side of the flame retention structure to the second side of the flame retention structure; and the first aperture and second aperture are aligned such that the first aperture and the second aperture  interleave with each other in the flow direction of the mixed gas; each of the second set of elongated components is aligned with one of the first apertures and configured to split the mixed gas passing through one of the first apertures (Abstract, Figure 1).   
As a clarification, this language commencing with “wherein each.” discloses the elements of Figure 8, which is two parallel rows of elements, wherein there is a  first set of spaces between each adjacent elongated component in the first  row and a second set of  spaces between each adjacent elongated component in the second row; these sets of spaces are offset, staggered or misaligned, so that the gases do not have straight-line path through the two rows creating back pressure. 
Please refer to annotated Figure 1 of Nishiguchi for further clarification, below: 

Annotated Figure 1:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 5, Nishiguchi discloses the combustion chamber of claim 1, wherein the first and second elongated components each comprise a channel through the first and second elongated components, wherein the channel is configured to allow a cooling medium to flow through the channel (C3, L1-11, Figure 1).  
Regarding claim 6, Nishiguchi discloses the combustion chamber of claim 1, wherein the third and fourth elongated components each comprise a channel through the third and fourth elongated components, wherein the channel is configured to allow a cooling medium to flow through the channel (C3, L1-11, Figure 1).    
Regarding claim 7, Nishiguchi discloses the combustion chamber of claim 1, wherein the axial direction is a longitudinal axis through a center of the combustion chamber (Figures 1&2).  
Regarding claim 8, Nishiguchi discloses the combustion chamber of claim 1, wherein the third and fourth elongated components each has a circular shape. (23B, Figure 1)  
Regarding claim 9, Nishiguchi discloses the combustion chamber of claim 1, wherein the combustion chamber comprises a distal end (21F, Figure 1) and a proximal (21A) end; and wherein the first set of elongated components are distally positioned relatively to the second set of elongated components within the combustion chamber (23B, Figure 1).  
Regarding claim 10, Nishiguchi discloses the combustion chamber of claim 9, wherein the combustion chamber is configured such that a cooling medium flows into the first set of elongated components from the distal end and flows out of the first set of elongated components at the proximal end (C3, L42-51).  
Regarding claim 11, Nishiguchi discloses the combustion chamber of claim 9, wherein the combustion chamber is configured to receive a burning medium at the proximal end (Figure 1, via (1)).  
Regarding claim 13, Nishiguchi discloses the combustion chamber of claim 1, wherein the first set of elongated components are arranged within the combustion chamber such that the first of elongated components form a first set of apertures each having a same size (Figure 1, spaces between 23B).  
Regarding claim 14, Nishiguchi discloses a burner (1) comprising: a grate structure comprising a first set of elongated components (23B, Figure 1), wherein the first set of elongated components: are arranged along an axial direction to form a first row of elongated components within the combustion chamber to facilitate combustion (row of 23B adjacent to 23A in Figure 1) within the combustion chamber (33); and comprise a first elongated component and a second elongated component, wherein the first elongated component and second elongated component are arranged such that there is a first aperture (space between adjacent 23A in first row)  between the first elongated component and second elongated component; and a flame retention structure comprising a second set of elongated components (23B, second row), wherein the second set of elongated components: are arranged to form a second row of elongated components proximal to the first row of elongated components in flow direction of mixed gas, wherein each of the second row of elongated components interleaves with corresponding ones of the first row of elongated components in the flow direction of the mixed gas; are aligned with the first set of elongated components along the same axial direction to form a blunt body within the combustion chamber  (Figure 1) to generate a negative pressure zone within the combustion chamber to prevent backfire from the first set of elongated components: and the second set of elongated components comprising a third elongated component and a fourth elongated component, wherein the third elongated component and fourth elongated component are arranged to form a second aperture between the third elongated component and fourth elongated component; the grate structure is positioned on a first side of the flame retention structure and the flame retention structure is configured to retain flame and facilitate combustion within the burner  (1) on the second side of the flame retention structure, wherein the mixed gas passes through from the first side of the flame retention structure to the second side of the flame retention structure; and the first aperture and the second aperture are aligned such that the first aperture and the second aperture interleave with each other at least partially in the flow direction of the mixed gas; a first cooling pipe (Formed by walls 21D and 22D, Figure 2); and a second cooling pipe (29, C4,L20-29); wherein:  the first cooling pipe is in fluid communication with the first set of elongated components and the second set of elongated components at a distal end of the burner; the second cooling pipe is in fluid communication with the first set of elongated components and the second set of elongated components at a proximal end of the burner; and each of the second set of elongated components is aligned with one of the first apertures and configured to split the mixed gas passing through one of the first apertures.  
Regarding claim 15, Nishiguchi discloses the burner of claim 14, wherein the burner is configured such that a cooling medium in the first pipe flows into the first set and second set of elongated components at the distal end of the burner (C3, L42-51) and flows out of the first set and second set of elongated components at the proximal end of the burner into the second cooling pipe (29, C4, L20-29).
Regarding claim 16, Nishiguchi discloses the burner of claim 14, further comprising one or more strengthening pipes (23C, Figure 1) supporting the burner, wherein the one or more strengthening pipes comprise channels to allow a cooling medium to flow through the strengthening pipes.  
Regarding claim 19, Nishiguchi discloses the burner of claim 14, further comprising a burner inlet configured to receive a burning medium at the proximal end (C2, L49-66).  
Regarding claim 20, Nishiguchi discloses the burner of claim 19, wherein the burning medium includes a gaseous mixture (C2, L49-66).       
         
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (US 4,499,859) in view of Kim et al.  (US 2004/0050537).
Regarding claim 2, Nishiguchi discloses the combustion chamber of claim 1, but does not disclose that a side surface of the first elongated component and a side surface of the second elongated component are both rectangular.  
However, Kim discloses rectangular heat transfer tubes (140, Figure 8) suitable for a heat exchanger.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alter the geometry of the heat exchanging tubes, which would vary the geometry of the apertures thus altering the flow or rate alter of hot gases therethrough for altering the heat transfer rates.
Regarding claim 3, Nishiguchi, as modified, discloses the, combustion chamber of claim 1, wherein the first elongated component and the second elongated component are both rectangular (140, Figure 8).  
Regarding claim 21, Nishiguchi, as modified, discloses combustion chamber of claim 1, wherein each of the first and the second elongated components has four sides (140, Figure 11), wherein one side of the first elongated component and one side second elongated are flat and parallel to form the first aperture and at least one side of the first elongated component and at least one side of the second elongated component are not flat.  The two widest sides are flat, while the two narrower sides are semi-circular.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (US 4,499,859) and Carey et al. (US 2013/0224671).
Regarding claim 17, Nishiguchi discloses the burner of claim 14, but does not disclose a flame detector to detect a presence of a flame in the burner. 
 However, Carey discloses an integral igniter and flame sensor (32, Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include this device with the burner in order to monitor the condition of the burner.
Regarding claim 18, Nishiguchi, as modified, discloses the burner of claim 14, further comprising an ignition device configured to ignite a flame within the burner (32).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762